Judgment unanimously affirmed, with costs. The plaintiff’s agreement with her vendee to assume loss by fire is not a part of the contract of insurance, and does not nullify the operation of the clause in the contract of insurance which declares the policy void if the interest of the insured be other than unconditional and sole ownership. Such ownership was not in the plaintiff at the time the policy was issued. (Brighton Beach Racing Association v. Home Ins. Co., 113 App. Div. 728; affd., 189 N. Y. 526.) Present — Kelly, P. J. Manning, Kelby, Young and Kapper, JJ.